
	

113 S956 IS: To permanently suspend application of certain agricultural price support authority.
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 956
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To permanently suspend application of certain
		  agricultural price support authority.
	
	
		1.Permanent suspension of price
			 support authority
			(a)Agricultural
			 Adjustment Act of 1938The following provisions of the
			 Agricultural Adjustment Act of 1938 shall not be applicable to covered
			 commodities (as defined in section 1001 of the Food, Conservation, and Energy
			 Act of 2008 (7 U.S.C. 8702)), peanuts, and sugar and shall not be applicable to
			 milk:
				(1)Parts II through
			 V of subtitle B of title III (7 U.S.C. 1326 et seq.).
				(2)In the case of
			 upland cotton, section 377 (7 U.S.C. 1377).
				(3)Subtitle D of
			 title III (7 U.S.C. 1379a et seq.).
				(4)Title IV (7
			 U.S.C. 1401 et seq.).
				(b)Agricultural
			 Act of 1949The following provisions of the Agricultural Act of
			 1949 shall not be applicable to covered commodities (as defined in section 1001
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702)), peanuts,
			 and sugar and shall not be applicable to milk:
				(1)Section 101 (7
			 U.S.C. 1441).
				(2)Section 103(a) (7
			 U.S.C. 1444(a)).
				(3)Section 105 (7
			 U.S.C. 1444b).
				(4)Section 107 (7
			 U.S.C. 1445a).
				(5)Section 110 (7
			 U.S.C. 1445e).
				(6)Section 112 (7
			 U.S.C. 1445g).
				(7)Section 115 (7
			 U.S.C. 1445k).
				(8)Section 201 (7
			 U.S.C. 1446).
				(9)Title III (7
			 U.S.C. 1447 et seq.).
				(10)Title IV (7
			 U.S.C. 1421 et seq.), other than sections 404, 412, and 416 (7 U.S.C. 1424,
			 1429, and 1431).
				(11)Title V (7
			 U.S.C. 1461 et seq.).
				(12)Title VI (7
			 U.S.C. 1471 et seq.).
				(c)Suspension of
			 certain quota provisionsThe joint resolution entitled A
			 joint resolution relating to corn and wheat marketing quotas under the
			 Agricultural Adjustment Act of 1938, as amended, approved May 26, 1941
			 (7 U.S.C. 1330 and 1340), shall not be applicable to crops of wheat.
			
